BARRETT, Circuit Judge,
dissenting:
I respectfully dissent. In my opinion the majority has, in effect, employed that which I would designate as the “good purpose doctrine” in order to render the uninvited house-to-house, door-to-door solicitations (for sale) by evangelists of the Seventh Day Adventist Church of certain religious periodicals, books and encyclopedias published by the Church beyond the plain and unambiguous proscription of the so-called “Green River Ordinance.” This has been accomplished by focusing on the purpose (raising funds in order to spread the Gospel) rather than the true condemned activity (sale for profit in the pure commercial sense of the word).
The “Green River Ordinance” here invoked is completely neutral and impartial: It prohibits “the practice” by “solicitors, *1171peddlers, hawkers, itinerant merchants” of going in and upon private residences in the City of Laramie to solicit orders “for the sale of goods, wares and merchandise” without a prior request or invitation by the owner or occupant. Thus, the “practice” is the activity, i. e., solicitation for sale. The ordinance clearly, unambiguously and un-qualifiedly prohibits the activity pursued in this case, regardless by whom it may be pursued and regardless of the purpose to be served. Just as no tax may be levied to support any religious activities or institutions violative of the Establishment Clause of the First Amendment [Everson v. Board of Educations, 330 U.S. 1, 67 S.Ct. 504, 91 L.Ed. 711 (1947)], so, too, the courts must be alert to prohibit . . . “prophylactic contacts . . . [which] involve excessive . . . entanglement between state and church.” Lemon v. Kurtzman, 403 U.S. 602, 619, 91 S.Ct. 2105, 2114, 29 L.Ed.2d 745 (1971). I believe that the judicially created exception grafted upon the ordinance in this case by the majority, i. e., that which I have previously referred to in effect as the “good purpose doctrine” is in conflict with the command set forth in Scull v. Virginia, 359 U.S. 344, 79 S.Ct. 838, 3 L.Ed.2d 865 (1959), mandating clarity in any penal statute or court order. In my judgment the ordinance is clear and unambiguous. In Reynolds v. United States, 98 U.S. 145, 25 L.Ed. 244 (1878), the Supreme Court held that to permit a defendant to exercise conduct by reliance on religious belief “would be to make the professed doctrines of religious belief superior to the law of the land, and, in effect, to permit every citizen to become a law into himself. Government could exist only in name under such circumstances.”
In my judgment one point is beyond dispute: The United States Supreme Court has upheld the police power of the state to protect its citizens from the nuisance of house-to-house solicitations for sale of any goods without prior request or invitation of the owner or occupant. See: Hynes v. Mayor and Council of the Borough of Ora-dell, et al., 425 U.S. 610, 96 S.Ct. 1755, 48 L.Ed.2d 243 (1976); Breard v. City of Alexandria, 341 U.S. 622, 71 S.Ct. 920, 95 L.Ed. 1233 (1951), 35 A.L.R.2d 335, Anno., 355-380; 77 A.L.R.2d 1216, Anno.; 60 Am.Jur.2d, § 58. For analogy see 14 A.L.R.3d 896, Anno, entitled “Peddling on Streets.” The crux of these authorities is simply that ordinances such as the Green River Ordinance are constitutionally valid.
The problem presented here is, in my view, analogous to that presented to this court in Christian Echoes National Ministry, Inc. v. United States, 470 F.2d 849 (10th Cir. 1972), cert. denied, 414 U.S. 864, 94 S.Ct. 41, 38 L.Ed.2d 84 (1973). There, Christian Echoes, a non-profit religious corporation, believed, as a matter of faith, that the solutions to the world’s problems, economic, political and spiritual, required a rejection of atheistic world forces and a battle against communism, socialism and political liberalism, all of which were considered by the organization to be arch enemies of the Christian faith. A provision of the Internal Revenue Code disqualified a religious organization engaged in substantial activity aimed at influencing legislation from a particular tax exempt status. We held that Christian Echoes had been so engaged and that it was not entitled to the subject tax exempt status so long as it is substantially involved in the condemned activities. In putting down the Christian Echoes contention that denial of its tax exempt status under the Code violated its guaranteed right to free exercise of religion under the First Amendment we said, inter alia:
. Such conclusion is tantamount to the proposition that the First Amendment right of free exercise of religion, ipso facto, assures no restraints, no limitations, and, in effect, protects those exercising the right to do so unfettered. . [here] . . . The free exercise clause of the First Amendment is restrained only to the extent of denying tax exempt status and then only in keeping with an overwhelming and compel*1172ling Governmental interest: That of guarantying that the wall separating church and state remain high and firm. We reject [the First Amendment contention] . . . just as the United States Supreme Court [has] put down attacks against the enforcement of the provisions of the “Hatch Act” predicated on First Amendment free speech and assembly rights, . . . First Amendment rights are not absolutes and courts must balance First Amendment freedoms against . . . enactment to protect society
470 F.2d at pp. 856, 857.
I would reverse.